SULIVAN, PJ.
This was an action by Helen M. Gould against Kathryn Smith to recover damages, by reason of Smith having turned a hose upon Gouxd, causing illness which produced pain and suffering, and injured her specifically and generally.
Gould claims that the lower court erred in its charge to the jury. The Court of Appeals affirmed the Common Pleas and held as follows :—
There is no error in a charge to the jury which states that each party owning property has the right to care for it, and that in caring lor it, they .must respect the rights of others. At the same time, an adjoining owner, while the other party is caring for his property, would not be justified in deliberately placing himself in a place where he would be injured. Each party would be expected, as a matter of law, to so conduct himself, as not to be injured by some act of the other.
Judgment affirmed.
(Vickery and Levine, JJ., concur).